Citation Nr: 0210456
Decision Date: 08/26/02	Archive Date: 11/06/02

DOCKET NO. 98-12 371A              DATE AUG 26, 2002

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in New York, New York

THE ISSUE

Entitlement to an effective date earlier than October 24, 1996, for
the award of service connection for post-traumatic stress disorder
(PTSD).

REPRESENTATION

Appellant represented by: New York State Division of Veterans'
Affairs

ATTORNEY FOR THE BOARD

A. Shawkey, Counsel

INTRODUCTION

The veteran served on active duty from April 1968 to March 1970.

This appeal originates from a February 1998 rating decision that
denied the veteran's claim for an effective date earlier than
October 24, 1996, for the award of service connection for PTSD and
assignment of a 50 percent evaluation. The veteran filed a notice
of disagreement in March 1998 and in July 1998 the RO issued the
veteran a statement of the case. In August 1998, the veteran
perfected the appeal to the Board of Veterans Appeals (Board) by
filing a substantive appeal (VA Form 9, Appeal to the Board of
Veterans' Appeals).

The veteran also initiated an appeal of the March 1997 rating
decision that originally granted service connection for PTSD and
assigned a 50 percent evaluation. The veteran disagreed with the
assigned evaluation and filed a notice of disagreement in May 1997.
This was followed by a statement of the case in July 1997. In
August 1997, the veteran withdrew the appeal in writing.
Consequently, this matter is no longer in appellate status.

FINDINGS OF FACT

1. The veteran filed a claim for service connection for PTSD on
October 24, 1996; there is no allegation or evidence to establish
any earlier claim for PTSD.

2. In March 1997, the RO awarded the veteran service connection for
PTSD, effective October 24, 1996; the basis for the award was
recent medical evidence establishing that the veteran then had a
diagnosis of PTSD based on in-service stressors.

2 -

CONCLUSION OF LAW

The criteria for an effective date earlier than October 24, 1996,
for the award of service connection for PTSD have not been met. 38
U.S.C.A. 5110, 5111 (West 1991 and Supp. 2001); 38 C.F.R. 3.31,
3.400 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of this
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L.
No. 106-475, 114 Stat. 2096 (2000), was signed into law. 38
U.S.C.A. 5100, 5102, 5103, 5103A, and 5107 (West Supp. 2001). This
liberalizing law is applicable to this appeal. See Karnas v.
Derwinski, 1 Vet. App. 308, 312-13 (1991). To implement the
provisions of the law, the VA promulgated regulations published at
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R.
3.102, 3.156(a), 3.159, 3.326(a)). The Act and implementing
regulations essentially eliminate the concept of the well-grounded
claim. 38 U.S.C.A. 5107(a) (as amended); 66 Fed. Reg. 45,620 (Aug.
29, 2001 (to be codified as amended at 38 C.F.R. 3.102). They also
include an enhanced duty on the part of VA to notify a claimant of
the information and evidence needed to substantiate a claim. 38
U.S.C.A. 5103 (as amended); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to
be codified at 38 C.F.R. 3.159(b)). In addition, they define the
obligation of VA with respect to its duty to assist the claimant in
obtaining evidence. 38 U.S.C.A. 5103A; 66 Fed. Reg. 45,620 (Aug.
29, 2001) (to be codified at 38 C.F.R. 3.159(c)).

The Board finds that the requirements of the new law and its
implementing regulations have essentially been satisfied. As
evidenced by the February 1998 rating decision and the July 1998
statement of the case, the RO has provided the veteran with the
pertinent laws and regulations governing the veteran's claim and
the reasons for the denial of an effective date earlier than
October 24, 1996, for the award of service connection for PTSD.
Thus, the Board finds that the veteran has received sufficient
notice of the information and evidence needed to support his

3 -

claim, and provided ample opportunity to submit information and
evidence. Moreover, because, as explained below, there is no
indication whatsoever that there is any existing, potentially
relevant evidence to obtain, the statutory and regulatory
requirement that VA notify a claimant what evidence, if any, will
be obtained by the claimant and which evidence, if any, will be
retrieved by the VA, is not here at issue. See Quartuccio v.
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002) (addressing the
duties imposed by 38 U.S.C. 5103(a) and 38 C.F.R. 3.159).

The Board also finds that the duty to assist has been met. The
veteran has been afforded, but has declined, the opportunity to
offer testimony to the Board in connection with the claim on
appeal. He has undergone a VA psychiatric evaluation, the report of
which is of record, and treatment records from Catholic Charities
have been obtained and associated with the claims file.
Significantly, neither the veteran nor his representative has
identified, and the record does not otherwise indicate, any
additional existing evidence that is necessary for a fair
adjudication of the claim that has not been accomplished.

Under these circumstances, the Board finds that adjudication of the
claim on appeal at this juncture, without directing or
accomplishing any additional notification and or development
action, poses no risk of prejudice to the veteran. See, e.g.,
Bernard v. Brown, 4 Vet. App. 384, 394 (1993). The claim is ready
to be considered on the merits.

Review of the record reveals that the veteran filed an initial
claim for service connection in May 1970, but did not then claim
any psychiatric disabilities at that time. Later, on October 24,
1996, the veteran filed a claim for service connection for PTSD. A
statement from the veteran's spouse, dated in December 1996,
indicates that the veteran began experiencing service-related
nightmares in 1989.

Records from Catholic Charities show that the veteran began
psychotherapy sessions in November 1996 during which time he
exhibited PTSD symptoms. He was diagnosed by a VA examiner as
having PTSD in January 1997.

4 -

In May 1997, the RO granted the veteran's claim for service
connection for PTSD and assigned a 50 percent evaluation, effective
October 24, 1996.

The governing law and regulation clearly state that the effective
date for a grant of service connection is the day following the
date of separation from active service or the date entitlement
arose, if the claim is received within one year after separation
from service; otherwise, it is the date of receipt of claim, or the
date entitlement arose, whichever is later. 38 U.S.C.A.
5110(a),(b); 38 C.F.R. 3.400(b)(2). Actual payment of the award
commences on the first day of the calendar month following the
month in which the award became effective. 38 U.S.C.A. 5111 (West
1991 & Supp. 2000).

In this case, the veteran has not asserted, and the evidence does
not establish, any claim for service connection for PTSD within one
year after separation from service. On the contrary, a review of
the record reveals that the first claim for service connection for
PTSD was filed on October 24, 1996, and the earliest diagnosis of
PTSD was made by a VA examiner in January 1997. In light of this
evidence and the law noted above, the effective date for the grant
of service connection for PTSD can certainly be no sooner than the
date that the veteran filed his October 24, 1996, claim. See 38
C.F.R. 3.400(b)(2), (q)(1)(ii).

The veteran basis his claim for an earlier effective date on the
July 2002 assertion that certain changes in the law were made in
October 1995, including recognition of the Combat Infantry Badge.
He reasons that an earlier effective date is thus in order since he
received treatment for PTSD prior to October 1995. Notwithstanding
the fact that the evidence does not show that the veteran received
any medical treatment for his PTSD symptomatology prior to November
1996, recognition of the receipt of the Combat Infantry Badge is
not pertinent to either the date of receipt of the claim for
compensation benefits, or the date entitlement arose, but rather is
pertinent to the verification of an alleged stressor. See 38
U.S.C.A. 5110(a),(b); 38 C.F.R. 3.304(f); 3.400(b)(2).
Incidentally, the regulation pertaining to the recognition of the
Combat Infantry Badge was promulgated prior to October 1995. See 38
C.F.R. 3.303(f) (1994).

- 5 -

As the Board finds no factual and legal basis for the assignment of
any earlier effective date, the appeal must be denied. In reaching
this conclusion, the Board has considered the applicability of the
benefit-of-the-doubt doctrine. However, as the preponderance of the
evidence is against the veteran's claim, that doctrine is not
applicable in the instant appeal. See 38 U.S.C.A. 5107(b) (West
Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

ORDER

An effective date earlier than October 24, 1996, for the award of
service connection for PTSD is denied.

JACQUELINE E. MONROE
Member, Board of Veterans' Appeals

IMPORTANT Notice: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel.

6 -

In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

7 -



ÿWPC"  
     ûÿ 2 U   !   B    \  c       ¿     Ï  CG Times Times New Roman Courier 	  8 w C ; ,   <øXw Ï¾¦    Pì E37ûXPþþþþþþþÿþÿÿÿþÿÿþÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿè
 y . X 8 0 , 	 HôX ôÿWPC'  
     ûÿ 2    !   B    \  c       ¿  O  Ï  CG Times Times New Roman Courier 	  8 w C ; ,   <øXw Ï¾¦    Pì E37ûXPþþþþþþþÿþÿÿÿþÿÿþÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿè ¶ D  S I , 	  ²î ô241378081      020826    1080667

DOCKET NO. 99-13 541               DATE AUG 26, 2002

On appeal from the Department of Veterans Affairs Regional Office
in Winston-Salem, North Carolina

THE ISSUE

Entitlement to a higher initial (compensable) evaluation for
service-connected status post cyst removal, left temporal area with
nerve damage causing pain and numbness (hereinafter noted as
residuals of impairment of the left temporal nerve).

REPRESENTATION

Appellant represented by: North Carolina Division of Veterans
Affairs

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel

INTRODUCTION

The veteran had active service from January 1991 to May 1997.

This case is before the Board of Veterans' Appeals (Board) on
appeal from a January 1999 rating decision by the Winston-Salem,
North Carolina, Regional Office (RO), of the Department of Veterans
Affairs (VA), which granted service connection for status post cyst
removal, left temporal area with nerve damage causing pain and
numbness, evaluated as noncompensable, effective from May 1997. The
veteran filed a notice of disagreement in April 1999, and after
issuance of a statement of the case in May 1999, perfected an
appeal.

The veteran testified at a video conference hearing before the
undersigned in October 1999. A copy of the transcript of that
hearing is of record.

When this claim was previously before the Board in January 2001, it
was remanded for further development. The requested development has
been completed, and the issues are now ready for adjudication.

FINDINGS OF FACT

1. All relevant available evidence necessary for resolution of the
veteran's claim has been obtained by the RO. There has been
appropriate notice, and there is no indication of additional
evidence that could be obtained that would affect the outcome as to
this issue.

2. Service-connected status post cyst removal, left temporal area
is manifested by subjective complaints of numbness and pain,
exacerbated in cold weather, with tingling, and decreased light
touch in the temporal area of the scar; incomplete moderate
paralysis is not shown.

2 -

CONCLUSION OF LAW

The schedular criteria for a compensable rating for service-
connected status post cyst removal, left temporal area with nerve
damage causing pain and numbness are not met. 38 U.S.C.A. 1155,
5107(a) (West 1991 & Supp. 2001); 38 C.F.R. 4.123, 4.124, 4.124a,
Diagnostic Codes 8207, 8307, 8407 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection was granted for status post cyst removal, left
temporal area with nerve damage causing pain and numbness, and
evaluated as noncompensable, effective from May 1997.

Service medical records submitted by the veteran dated in April
1995 to October 1996 show complaints of decreased sensation to
pinprick in preauricular area, and migraine headaches.
Specifically, May through October 1995 outpatient notes show
surgical removal of the preauricular cyst in May 1995, with wound
healing and a well healed scar. In June 1996, complaints of
headaches, and numbness are noted. Physical examination revealed a
well healed scar on the side of the face in front of the left ear.
A request for surgical consultation noted that the veteran
experienced post surgical numbness at the surgical site from which
a cyst was removed in May 1995.

The June 1996 consultation notes show that the veteran presented
with complaints of fleeting, sharp pains in the head occurring in
various locations. These complaints began one month after cyst
removal. It is noted that the temporal artery was ligated during
the procedure and there was persistent numbness to the left
temporal scalp thereafter. The examiner noted that there were no
reported changes in hearing, vision, smell or taste. There was no
vertigo. Cranial nerves II to XII were noted to be intact, except
for subjective numbness to the left temporal area. The veteran's
symptoms were noted as stable and evaluation by CT scan was not

- 3 -

recommended. In September 1996, the examiner indicated that the
veteran's headaches may be related to surgery, but more likely
vascular. The October 1996 progress notes show complaints of a mild
decrease in sensation from about 1.5 cm anterior to left ear and
along the left side of head.

On VA examination in April 1998, past medical history of
reconstruction of the left outer ear secondary to a congenital
defect, and left preauricular cyst excision were noted. The veteran
complained of headaches and residual post surgical numbness behind
the left ear, indicating approximately 90 percent feeling at the
site. She reported being told that the left temporal artery had
been pinched or slit during surgery. She described headaches every
3-4 days as a soreness and tenderness to the left side of the head.
There were no other neurological symptoms.

On August 1998 VA general medical examination, the examiner noted
hardly visible well healed scars over the auricle on the left side
which presented no appreciable cosmetic or functional deficits.
There was subjective numbness over the left facial and parietal
areas. No clinical evidence of neurological or circulatory
abnormality was otherwise noted, and no evidence of muscle or nerve
defect was observed.

The veteran also underwent VA neurological examination in August
1998. She reported that since excision of the cyst in her left
temporal area, she has had numbness in the temporal area and in the
anterior parietal area of the scalp, with dull aching pains about
every other day, relieved somewhat with Motrin. Neurological
evaluation showed station and gait within normal limits. Cranial
nerve examination findings were II, III, IV, and XI were within
normal limits and intact to facial muscle strength testing. Facial
sensory testing showed decreased sensation to light touch, and
pinprick in the left temporal area of the scalp. Voice, gag, and
swallow were within normal limits. The tongue was midline without
deviation. Motor system was normal with no asymmetry, involuntary
movements, weakness, or atrophy. Muscle tone was within normal
limits. Deep tendon reflexes were symmetrical and normoactive. Pain
in the sensory tracts was intact, and coordination was intact with
finger to nose testing. The pertinent diagnosis was

- 4 -

numbness in the distribution of the first branch of the temporal
nerve on the left, secondary to removal of cyst.

In October 1999 video testimony before the Board, the veteran
testified to sustaining left temporal nerve damage, and artery
ligation during surgical removal of a cyst. She reported post
surgical symptoms of slight dizziness, occasional tingling,
problems sleeping on the left side where the cyst had been removed,
and daily pain of 6 on a scale from 1 to 10. Pain intensified in
the winter and during sleep at night, and was somewhat relieved
with Motrin. She also testified to migraine headaches.

Records of private medical examination dated in February 2001, show
that the veteran complained of intense pain around the left ear
especially during wintertime, rated 7 out of 10 in intensity; dizzy
spells lasting two or three seconds occurring once every week or
so; and constant numbness with decreased sensations involving the
left side of the face and the head.

On examination, speech and language were normal. Cranial nerves,
facial movements and sensations were noted as normal, as were
pupils, fundi and extraocular movements. Visual fields were full to
confrontation with no nystagmus, and tongue and uvula were normal.
Hearing was equal to finger rub, bilaterally. There was mild
hyperesthesia noted in the left periauricular area. Sensory testing
was intact to pinprick, light touch, vibration, proprioception and
temperature throughout. Reflexes were +2 throughout with normal
gait. The examiner's impression was of pain involving the left side
of the head with mild hyperesthesia, which may be related to
previous surgery; and vascular headaches, likely migraine without
aura. The veteran declined the recommended medication and
evaluation by a clinical psychologist.

Pursuant to the Board's January 2001 remand, the veteran underwent
VA neurological examination in October 2001, with noted review of
the claims file by the examiner. The veteran gave a history of cyst
removal in May 1995, with resulting numbness since that time.
Neurological examination showed decreased

- 5 -

light touch in the area of the scar, and a May 1995 note described
left temporal arterial laceration. The veteran reported a
toothache-like throbbing, worse in the winter, with the left side
of her face estimated by her to be 5% less sensitive than the right
side. Hearing was noted as normal, and there was episodic dizziness
for a few seconds each week. The veteran also reported taking
Ibuprofen every two to three days.

Physical examination was normal. Pupils, disk rotations and fields
were normal. Movements of the face, tongue and palate were
symmetrical and active. The grin was symmetric. Response to
sensation for several centimeters around the left ear was noted as
"different." There was no anesthesia. Neurologic diagnosis was
subjective loss to light touch in an ill-defined 2-3 inch patch
near the left ear, and postoperative otoplasty in 1995. The
examiner noted that the veteran was neurologically negative, apart
from the subjective sensory loss.

Analysis

Preliminarily, the Board notes that during the pendency of this
claim, the Veterans' Claims Assistance Act of 2000 (VCAA) was
signed into law. This legislation is codified at 38 U.S.C.A. 5100,
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001). It
essentially eliminates the requirement that a claimant submit
evidence of a well-grounded claim, and provides that VA will assist
a claimant in obtaining evidence necessary to substantiate a claim,
but is not required to provide assistance to a claimant if there is
no reasonable possibility that such assistance would aid in
substantiating the claim. It also includes new notification
provisions. Specifically, it requires VA to notify the claimant and
the claimant's representative, if any, of any information, and any
medical or lay evidence, not previously provided to the Secretary
that is necessary to substantiate the claim. As part of the notice,
VA is to specifically inform the claimant of which portion, if any,
of the evidence is to be provided by the claimant and which part,
if any, VA will attempt to obtain on behalf of the claimant.

6 -

Regulations implementing the VCAA are now published at 66 Fed. Reg.
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 C.F.R.
3.102, 3.156(a), 3.159 and 3.326). Except as specifically noted,
the new regulations are effective November 9, 2000.

The Board observes that the current medical evidence of record,
including reports of the veteran's VA medical examinations and
progress notes satisfy the remand with respect to the issue under
consideration. Additionally, the Board is satisfied that all
relevant facts have been properly developed and no further
assistance to the veteran is required in order to comply with the
duty to assist under the VCAA.

The Board remanded the case in January 2001 for reexamination of
the veteran's asserted neurological symptoms, and to obtain
additional service medical records. Additionally, in a detailed
January 2001 letter, the veteran.was advised of the laws and
regulations governing the claim, the basis for the denial and what
evidence she needs to provide and what evidence VA will attempt to
obtain for her to substantiate the claim. The Board finds that the
evidence of record contains sufficient clinical findings in order
to properly evaluate the veteran's condition.

Thus, VA has satisfied its duties to notify and to assist the
veteran, all relevant evidence has been obtained with regard to the
claim, and further development and expending of VA's resources is
unwarranted. Adjudication of this appeal, without remand to the RO
for further consideration under the new law, poses no risk to the
veteran. In addition, since the RO has considered the claim on the
merits, the Board may do so without prejudice to the veteran. See,
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993). See also
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would
only result in unnecessarily imposing additional burdens on VA with
no benefit flowing to the veteran are to be avoided); Soyini v.
Derwinski, 1 Vet. App. 540, 546 (1991) (to the same effect).

Disability evaluations are determined by the application of a
schedule of ratings which is based on average impairment of earning
capacity. 38 U.S.C.A. 1155

- 7 -

(West 1991); 38 C.F.R. Part 4, (2001). Separate diagnostic codes
identify the various disabilities.

The veteran has been rated under DC 8207 for paralysis of the
seventh cranial nerve. Ratings for the cranial nerves are for
unilateral involvement; when bilateral, evaluations are to be
combined, but without the bilateral factor. Diagnostic Code 8207 is
dependent upon the relative loss of innervation of facial muscles.
If paralysis is complete, a 30 percent evaluation is warranted; if
incomplete and severe, a 20 percent evaluation is warranted; and if
incomplete and moderate, a 10 percent evaluation is warranted. 38
C.F.R. Part 4.124a, Diagnostic Code 8207 (2001).

In every instance where the minimum schedular evaluation requires
residuals and the schedule does not provide a noncompensable
evaluation, a noncompensable evaluation will be assigned when the
required residuals are not shown. 38 C.F.R Part 4 4.31 (2001). At
the time of an initial rating, separate, or staged, ratings can be
assigned for separate periods of time based on the facts found.
Fenderson v. West, 12 Vet. App. 119 (1999). This is an initial
rating from the grant of service connection. The RO has considered
all of the evidence of record, as required by Fenderson.

The RO has rated this disability as noncompensable under 38 C.F.R.
4.124a, Diagnostic Code 8207, for paralysis of the seventh (facial)
cranial nerve. The evidence generally shows that the veteran has
numbness of the left temporal area as a result of the cyst removal,
with pain and flare-ups especially on cold, windy days. Neurologic
examination of the cranial nerves revealed that nerves II through
XII were intact. There was no evidence of facial palsy or
paralysis, but an ill. defined 2- 3 inch patch near the left ear,
with subjective sensory loss noted.

In an October 1999 hearing before the Board, the veteran testified
to the effect that she continued to have pain, at 6 on a scale of
1-10, dizziness, tingling, and problems on the left side while
sleeping on the left side. The symptoms were off and on, occurring
at least three times a week and lasting for a few minutes. The
symptoms

- 8 -

were alleviated by Motrin. The veteran said this condition limited
her ability to  perform normal daily activities, especially at
work, and she had much anxiety about the dizzy spells while driving
or working.

The evidence does not reflect that the veteran has complete
paralysis of the seventh cranial nerve. VA examiners in April 1998
and August 1998 found intact cranial nerves, and noted no
abnormalities related to the numbness. During the most recent
October 2001 VA examination, she was noted as neurologically
negative, except for subjective sensory loss. All decreases in
sensation throughout the rating period have been described as mild.
Therefore, the Board finds that there is no level of paralysis of
the seventh cranial nerve, warranting a compensable rating under
diagnostic code 8207.

The Board has considered other conditions in relation to the
seventh cranial nerve which are neuritis and neuralgia. 38 C.F.R.
4.124a, diagnostic codes 8307, 8407. Cranial neuritis (DC 8307), is
characterized by loss of reflexes, muscle atrophy, sensory
disturbances, and constant pain, at times excruciating, and is to
be rated on the scale provided for injury of the nerve involved,
with a maximum equal to severe, incomplete, paralysis. Since
neuritis is rated on the same scale as paralysis, given the
veteran's symptoms, she would still warrant a noncompensable rating
under DC 8307.

As to DC 8407 for neuralgia, this disorder is characterized usually
by a dull and intermittent pain, of typical distribution so as to
identify the nerve, again to be rated on the same scale, but with
a maximum equal to moderate incomplete paralysis. 38 C.F.R. 4.124.
While the veteran has reported feeling pain in her face, especially
during cold days, she has already been rated as noncompensable for
less than moderate incomplete paralysis under DC 8207, and
therefore it would be of no benefit to her to be assigned a rating
under DC 8407.

While the Board has considered the doctrine of benefit of the
doubt, the record does not provide an approximate balance of
positive and negative evidence on the merits. 38 U.S.C.A. 5107.
Accordingly, based on the evidence above, the Board finds

9 -                                     

that the preponderance of the evidence is against the veteran's
claim for an initial compensable disability rating for residuals of
impairment of the left temporal nerve.

ORDER

The claim for an initial (compensable) rating, for service
connected residuals of impairment of the left temporal nerve, is
denied.

G. JIVENS-MCRAE 
Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 1-15 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel. In
the section entitled "Representation before VA," filing a "Notice
of Disagreement with respect to the claim on or after November 18,
1988" is no longer a condition for an attorney-at-law or a VA
accredited agent to charge you a fee for representing you.

10 -



